Lumpkin, Justice.
As the first head-note is a literal copy of section 3234 of the code, its correctness as a legal proposition can hardly be questioned. "Whether or not it is applicable in the present case depends, of course, upon the facts, which appear in the official report. No one, we think, after reading with any degree of care the reporter’s statement, can have much, if any, doubt that if there ever was a case in which it was uncertain as to who was entitled to a fund in the hands of an innocent stakeholder, this is undoubtedly a case of that kind. The City of Atlanta owed at least a portion of the money it held to one of two persons laying claim to the same, and we think it clearly appears that these adverse claims were of such a character as to render it at least doubtful who was best entitled to receive the fund in controversy. It seems evident that Jenkins had a lien upon this fund *197because of professional services rendered. The precise amount to which he was entitled was, however, under the conflict presented by the evidence, purely a question for a jury. The city could not safely, therefore, pay all the money held up to McDaniel; nor could it safely pay to Jenkins a sum greater than he was rightfully entitled to receive. Under these circumstances, we cannot hold that it was incumbent upon the city, at its own risk, to undertake to adjust the conflicting claims between these contending parties. In other words, we think the above cited section of the code was intended for just exactly such a case as this.
The interpleader ought to have been allowed, and the respective rights of all parties thus definitely settled by one verdict and judgment. Judgment reversed.